Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16,483,226, now US Pat.No.11,264,865, filed on 23 July 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2022 has been  considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
The phrase “involved in” used in the abstract and ¶[0007], ¶[0028], ¶[0034], ¶[0043], ¶[0115], ¶[0136], ¶[0144], ¶[0156], ¶[0188] & ¶[0192]-¶[0193] of the published specification is unclear and not idiomatic. The phrase suggests any number of structures. The published specification ¶[0034] with reference to Figs.1-2 states that “….the motor 20 includes a cylindrical rotor 24 and the wave gear reducer 10 includes a web generator 104 coaxial with the motor shaft 26 and involved in the rotor 24. In other words, the motor 20 and the wave gear reducer 10 form a nested structure.” From this description, the phrase “involved in” will be understood to mean “nested in”. 
Also, the specification ¶[0034], ¶[0039], ¶[0041], ¶[0049], ¶[0052]-¶[0053], ¶[0060], ¶[0070], ¶[0075],  ¶[0115],  ¶[0166] & ¶[0249] refers to a “web generator”.  In the context of a harmonic reduction gear, however, this terminology is unclear.  It will be understood as a “wave generator”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 & 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamori et al. (US 7,819,041) in view of Hasegawa (US Pat.Pub.2015/0209958).
Regarding claim 1, Yamamori generally teaches the invention of an actuator comprising: 
a motor 2 that includes a cylindrical rotor 18; 
a reducer (harmonic gear reduction device) that includes: 
an input shaft 3 coaxial with a rotational shaft 15 of the motor; 
an output shaft 4 coaxial with the rotational shaft 15 of the motor; and
a web (wave) generator 14 coaxial with the rotational shaft 15 of the motor (c.4:22-c.5:20; Fig.1).

    PNG
    media_image1.png
    648
    429
    media_image1.png
    Greyscale

Yamamori does not teach “a torque sensor fixed to the output shaft [4], wherein the torque sensor is configured to measure torque based on rotation of the output shaft.”  
But, Hasegawa teaches an actuator (drive motor) of an end effector 502 of an industrial robot with gripping claws 504 and including a torque (force) sensor (not shown) fixed to the output shaft 50 and configured to measure torque (i.e., “the end effector 502 includes a force sensor capable of detecting stresses (reaction forces) acting on the gripping claws 504 and the like” (¶[0036]; Figs.1-2A). 

    PNG
    media_image2.png
    335
    255
    media_image2.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Yamamori with a torque sensor fixed to the output shaft, wherein the torque sensor is configured to measure torque based on rotation of the output shaft, since Hasegawa teaches the torque (force) sensor would have been desirable to detect stresses (reaction forces) acting on the gripping claws of an industrial robot.
Regarding claim 2, Yamamori’s reducer further includes a circular spline 12, the reducer is a wave gear reducer, the output shaft 4 includes a flex spline 13, and the circular spline 12, the flex spline 13, and the web generator 14 are arranged in this order from an outside of the wave gear reducer to an inside of the wave gear reducer (Fig.1).  
Regarding claim 7, Yamamori’s reducer has a cylindrical shape (c.3:66-67).
Regarding claim 8, Yamamori further comprises a casing (housing) 6, wherein the motor 2 further includes a stator 19, and the casing is configured to support the reducer and the stator (Fig.1).

Claims 1-2, 4-8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanioka (US 9,077,228) in view of Kosaka et al. (US 10,295,419).  
Regarding claim 1, Tanioka teaches an actuator, comprising: 
a motor 30 that includes a cylindrical rotor 34/34a; 
a reducer (wave gear drive) 40 that includes: an input shaft (shaft end) 35b coaxial with a rotational shaft 35 of the motor; 
an output shaft 8 coaxial with the rotational shaft 35 of the motor; and 
a web (wave) generator 43 coaxial with the rotational shaft 35 of the motor (Fig.2).

    PNG
    media_image3.png
    633
    518
    media_image3.png
    Greyscale

Tanioka does not teach a “torque sensor fixed to the output shaft [8], wherein the torque sensor is configured to measure torque based on rotation of the output shaft.”
But, Kosaka teaches a motor 1 with a wave gear speed reducer 6 comprising a torque sensor 10 fixed to a reducer output shaft (i.e., to the ‘input axis’ 15 connected to speed reducer output 9) wherein the torque sensor is configured to measure torque based on rotation of the output shaft (i.e., the torque sensor detects a rotational torque and supplies the detection information to the motor controller; c.4:8-62; Figs.1-2).

    PNG
    media_image4.png
    504
    741
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Tanioka with a torque sensor fixed to the output shaft, wherein the torque sensor is configured to measure torque based on rotation of the output shaft since Kosaka teaches the torque sensor would have been desirable to detects a rotational torque and supply the detection information to the motor controller. 
Regarding claim 2, Tanioka’s reducer further includes a circular spline (cylindrical portion 41a of first end plate 23), the reducer is a wave gear reducer 40, the output shaft includes a flex spline (flexible cylindrical portion) 42a, and the circular spline 41a, the flex spline 42a, and the web generator 43 are arranged in this order from an outside of the wave gear reducer to an inside of the wave gear reducer (Fig.2).  
Regarding claim 4, Tanioka’s circular spline (cylindrical portion) 41a comprises a cylindrical first outer peripheral surface (not numbered, inner surface of cylindrical portion 41a) nested in the cylindrical rotor 34/34a, and a cylindrical second outer peripheral surface (not numbered, outer surface of cylindrical portion 41a), wherein a diameter of the cylindrical second outer peripheral surface is larger than a diameter of the cylindrical first outer peripheral surface (Fig.2).
Regarding claim 5, Tanioka teaches a first bearing 24 supported by an inner peripheral surface of the reducer (i.e., inner surface of cylindrical portion 41a), wherein the inner peripheral surface faces the cylindrical second outer peripheral surface (outer surface of cylindrical portion 41a), and the first bearing 24 is configured to rotatably support the output shaft 8 (Fig.2).  
Regarding claim 6, Tanioka teaches a second (wave) bearing 43b supported inside the flex spline 42a, wherein the second bearing is configured to rotatably support the rotational shaft 35 of the motor (Fig.2).
Regarding claim 7, Tanioka’s reducer has a cylindrical shape (c.5:62-c.6:20; Fig.2).
Regarding claim 8, Tanioka further comprises a casing (housing) 2, wherein the motor further includes a stator 32, and the casing is configured to support the reducer and the stator (c.5:32-33; Fig.2).
Regarding claim 17, Kosaka’s torque sensor includes: a first rotating body 11 fixed to the output shaft 15, a second rotating body 12, a distortion part (strain body) 13 fixed to the first rotating body and the second rotating body, wherein the distortion part is configured to transmit rotational torque from the first rotating body to the second rotating body based on a strain of the distortion part, and a measuring unit (detection elements) 14 configured to measure the rotational torque based on the strain of the distortion part (c.5:47-58; c.7:1-12).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tanioka & Kosaka or Yamamori & Hasegawa, further in view of Musser (US 2,906,143).

In Tanioka the web generator 43 comprises a “portion” (cam plate) 43a and a (wave) bearing 43b, the portion is fixed to the rotational shaft 35 of the motor, the web generator is configured to rotate in synchronization with the cylindrical rotor 34/34a, and the web generator serves as the input shaft of the reducer (Fig.2). Tanioka does not teach the “portion” is oval.  Kosaka does not remedy this.  Similarly, in Yamamori the web generator 14 comprises a “portion” and a bearing (not numbered), the portion is fixed to the rotational shaft of the motor 15, the web generator is configured to rotate in synchronization with the cylindrical rotor 18, and the web generator serves as the input shaft of the reducer (Fig.1). Yamamori does not teach the “portion” is oval.  Hasegawa does not remedy this.  
But, Musser teaches a web generator (strain wave gearing) including an oval (elliptical) portion (strain inducer) 72 with lobes, fixed to a shaft (c.6:1-3 & c.6:9-34; Figs.1-4). The elliptical contour provides transmission of motion and power whereby the gear tooth engagement is induced at a plurality of points by the deflection of a thin ring gear. The tooth engagement at a plurality of points around the circumference is propagated along the periphery of the thin ring gear as the crest of the induced deflection wave is made to move around this periphery (c.5:48-60). The difference in the number of teeth between the two gears, or the tooth differential, should be equal to or a multiple of the number of places at which the strain gear is deflected to cause tooth engagement with the ring gear. The elliptical contour with two lobes provides a desirable differential of two (c.5:72-c.6:3).
Thus, it would have been obvious before the effective filing date to provide the web generator of Tanioka & Kosaka or Yamamori & Hasegawa with an oval “portion” since Musser teaches an elliptical contour of the portion would have provided the web generator gearing with a desirable differential of two.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tanioka & Kosaka or Yamamori & Hasegawa, further in view of Karlen et al. (US 5,155,423).
Regarding claim 9, neither combination of Tanioka & Kosaka or Yamamori & Hasegawa teach a “brake arranged on a side opposite to the reducer with respect to the motor, wherein the brake includes a fixed main body, and a rotating portion coaxial with the rotational shaft of the motor.”
But, Karlen teaches an industrial robot with servo having a roll joint 400 and pitch joint 402 (Fig.15) each including a reducer (harmonic drive wave generator) 430 and a brake 418 arranged on a side opposite to the reducer with respect to motor (with stator 420; Fig.16), wherein the brake includes a fixed main body (including solenoid support plate 452, solenoid 458 and clapper 464), and a rotating portion (brake flywheel) 464 coaxial with the rotational shaft of the motor (c.19:28-60; Fig.16). The brake shaft 466 and brake flywheel 464 freely rotate at high speed with the rotor shaft assembly when the brake solenoid 458 is energized and the motor stator 420 is energized. When the energy to the solenoid 458 is deactivated, brake springs 460 cause the clapper 462 to exert a clamping force on the brake flywheel 464, thus halting the rotation of the rotor shaft assembly and, consequently, the relative motion of the first structural assembly to the second structural assembly (c.19:54-60).
Thus, it would have been obvious before the effective filing date to provide Tanioka & Kosaka or Yamamori & Hasegawa with a brake arranged on a side opposite to the reducer with respect to the motor, wherein the brake includes a fixed main body, and a rotating portion coaxial with the rotational shaft of the motor, since Karlen teaches a brake would have enabled halting the rotation of the rotor shaft and, consequently, relative motion of a first structural assembly to a second structural assembly.
Regarding claim 10, in Karlen, a third bearing 424 is supported by the main body (support plate) 452 and rotatably supports the rotational shaft 426 of the motor (c.18:44-49; Fig.16). 
Regarding claim 11, in Karlen the brake further includes a mover located between the main body 452 and the rotating portion (brake flywheel) 464,39 SP368584WO00an elastic member configured to apply elastic force toward the rotating portion to the mover, the elastic member fixed to the main body, and an electromagnet (solenoid) 458 which attracts the mover toward the main body at the time of energization.  
Claims 9-10 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanioka & Kosaka or Yamamori & Hasegawa, further in view of Ihrke et al. (US 8,291,788).
Regarding claim 9, neither combination of Tanioka & Kosaka or Yamamori & Hasegawa  teach a “brake on a side opposite to the reducer with respect to the motor, wherein the brake includes a main body, and a rotating portion, the rotating portion is coaxial with the rotational shaft of the motor.”
But, Ihrke teaches a rotary actuator for a robot including a brake 54 on a side opposite to a reducer (harmonic gear drive) 30 with respect to motor 28, wherein the brake includes a fixed main body (including brake coil 96 and brake pad 98), and a rotating portion (not numbered, part of rotor support 62 axially adjacent brake pad 98), and the rotating portion is coaxial with the rotational shaft (rotor support) 62 of the motor (c.6:8-10; Figs.5-6).  
It would have been obvious before the effective filing date to modify Tanioka & Kosaka or Yamamori & Hasegawa and provide a brake since Ihrke teaches this would have enabled braking of the rotor of a rotary actuator for a robot.  
Regarding claim 10, Tanioka teaches a third bearing 36 supported by the main body, wherein the third bearing is configured to rotatably support the rotational shaft 35/35a of the motor (Fig.1). Also, Yamamori teaches a third bearing 16b supported by the main body, wherein the third bearing is configured to rotatably support the rotational shaft 15 of the motor (Fig.1). Similarly, Hasegawa teaches a third bearing 68 supported by the main body, wherein the third bearing is configured to rotatably support the rotational shaft of the motor (c.5:23-28; Fig.5).  
Regarding claim 12, in Ihrke a part of the main body (brake coil 96 and brake pad 98) is nested in the cylindrical rotor (i.e., brake is nested within the motor to reduce the packaging area required for the actuator assembly; c.5:18-20). 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanioka, Kosaka & Ihrke, further in view of Chuo et al. (US 9,850,996).
Regarding claim 14, Tanioka does not teach “a first encoder configured to measure a rotational angle of the output shaft [8]; and a second encoder configured to measure a rotational angle of the cylindrical rotor [34/34a].”  Kosaka & Ihrke do not remedy this.
But, Chuo teaches a motor incorporating a reducer 200 comprising a wave generator and 
a first (second) encoder 82 configured to measure a rotational angle of output shaft (i.e., by reading the rotary displacement of outer roller bearing 70 connected to output shaft of flex spline 30; c.3:45-58), and a second (first) encoder 62 configured to measure a rotational angle of the cylindrical rotor 262 (i.e., rotor shaft 22), to thereby perform accurate rotation speed measurements without making the drive bulky (c.3:34-44); c.4:16-21). 
It would have been obvious before the effective filing date to modify Tanioka, Kosaka & Ihrke and provide a first encoder configured to measure a rotational angle of the output shaft and a second encoder configured to measure a rotational angle of the cylindrical rotor since Chuo teaches they would have enabled accurate rotation speed measurements without making the drive bulky. 
	Regarding claim 15, in the combination, Chuo’s second (first) encoder 62 is on a side of the motor 26 corresponding to the side on which the brake 54 is located with respect to the motor 28 in Ihrke (Fig.5).  
	Regarding claim 16, in the combination, Chuo’s rotational shaft of the motor is a hollow tube 222, the rotational shaft of the motor includes a cable 110 configured to connect the first encoder to the second encoder (implied, since the power cord 110 is for electrical transmission, inclusive of transmissions from first and second encoders), and the cable 110 is inside the rotational shaft of the motor (Fig.3).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamori, Hasegawa & Ihrke, further in view of Miyamoto (JP 2006-050710).
Regarding claim 14, Yamamori teaches a second encoder (resolver) 20 configured to measure a rotational angle of the cylindrical rotor (c.4:45-47) but not a “first encoder configured to measure a rotational angle of the output shaft [4].” The remaining references do not remedy this.
But, Miyamoto teaches an actuator with a flex-spline transmission comprising an output shaft 9 and a first encoder 19 configured to measure a rotational angle of the output shaft, for purposes of motor control (abstract; Japan Patents Fulltext English machine translation p.7). 
Thus, it would have been obvious before the effective filing date to provide Yamamori,  Hasegawa & Ihrke with a first encoder configured to measure a rotational angle of the output shaft since Miyamoto teaches this would have been desirable to control the motor.
Regarding claim 15, in the combination the second encoder of Miyamoto is on the same side of which the brake of Ihrke is located with respect to the motor (i.e., opposite Ihrke’s reducer/gear drive 30; Fig.5).
Regarding claim 16, Yamamori further teaches the rotational shaft 15 of the motor is a hollow tube (Fig.1). Further, Miyamoto teaches the first and second encoders are connected via cables 31-32 and driver 41, and Ihrke further teaches the rotational shaft of the motor 28 is a hollow tube 52 comprising a “internal wire channel [that] allows for wiring for shoulder joint S3 and subsequent joints to pass through the actuator assembly 26 into the cavity 50” (c.5:10-16) which suggests the cables of the combination are “arranged inside the rotational shaft of the motor.”
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanioka, Kosaka & Ihrke, further in view of Park et al. (US 9,293,962).
Regarding claim 14, the combination, in particular Tanioka, does not teach a “first encoder configured to  measure a rotational angle of the output shaft [8]; and a second encoder configured to measure a rotational angle of the cylindrical rotor [34/34a].” 
But, Park teaches an industrial robot comprising a hollow motor including a stator and rotor, a harmonic reduction/decelerator, and a first encoder (encoder 2) configured to measure a rotational angle of the output shaft (i.e., the output side of the decelerator; c.3:39-58; c.4:21-28; Fig.6) and a second encoder (encoder 1) configured to measure a rotational angle of the cylindrical rotor (i.e., the rotation angle of the motor; c.4:16-20; Fig.6). Thus, both the rotation angle of the hollow motor and the actual torque of the output side applied to the first driving link are measured, thereby improving control accuracy (c.4:28-32).
Thus, it would have been obvious before the effective filing date to modify Tanioka, Kosaka & Ihrke and provide a first encoder configured to  measure a rotational angle of the output shaft; and a second encoder configured to measure a rotational angle of the cylindrical rotor, since Park teaches this would have improved control accuracy.
Regarding claim 15, Park’s second encoder (encoder 1) is on a side opposite the harmonic reducer (Fig.6), which corresponds to the side on which the brake is located with respect to the motor in Ihrke (i.e., opposite Ihrke’s reducer/gear drive 30; Fig.5).
Regarding claim 16, Park further teaches the rotational shaft of the motor is hollow (i.e., center portion of rotor 112 has a perforated first hollow portion 114; c.5:60-62; Fig.5). Further, Park teaches cables of the first encoder 140 and the second encoder 150 may be wired inside the link connection means 160 to achieve a tidier appearance (c.7:54-55 & 61-64) and the link connection means is inserted inside the rotation shaft 113 (c.7:18-49). Thus, Park teaches a hollow rotational shaft of the motor, and a cable for connecting the torque sensor to an external device is arranged inside the rotational shaft of the motor.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamori & Hasegawa, further in view of Kato et al. (US 8,161,827).
Yamamori & Hasegawa teach the invention including a torque sensor but do not further teach the torque sensor includes “a first rotating body fixed to the output shaft, a second rotating body, a distortion part fixed to the first rotating body and the second rotating body, wherein the distortion part is configured to transmitting rotational torque from Page 18 of 25Application No. 16/483,226Reply to Office Action of February 9, 2021the first rotating body to the second rotating body based on strain of distortion part, and a measuring unit configured to measure the rotational torque based on the strain of the distortion part.”
But, Kato teaches a torque sensor fixed to the output shaft of a speed reducer (e.g., harmonic drive speed reducer; c.7:33-39), the torque sensor includes a first rotating body (inner ring) fixed to the output shaft, a second rotating body (outer ring), a distortion part (main flexure) fixed to the first rotating body and the second rotating body (Fig.3), wherein the distortion part is configured to transmitting rotational torque from Page 18 of 25Application No. 16/483,226Reply to Office Action of February 9, 2021the first rotating body to the second rotating body based on strain of distortion part, and a measuring unit configured to measure the rotational torque based on the strain of the distortion part (as output by strain gauges, using a four-gage method; c.3:42-c.4:6; c.4:27-62; c.8:23-37, Figs.3-5), to thereby provide force control in an actuator control system or haptic device (abstract; c.1:5-37; Fig.1). The torque sensor may be attached to an actuator drive control system of a robot (c.13:64-66).  
Thus, it would have been obvious before the effective filing date to modify Yamamori & Hasegawa and provide a torque sensor including a first rotating body fixed to the output shaft, a second rotating body, a distortion part fixed to the first rotating body and the second rotating body, wherein the distortion part is configured to transmitting rotational torque from Page 18 of 25Application No. 16/483,226Reply to Office Action of February 9, 2021the first rotating body to the second rotating body based on strain of distortion part, and a measuring unit configured to measure the rotational torque based on the strain of the distortion part since Kato teaches this would have measured the rotational torque based on the strain of the distortion part and provided force control in an actuator control system or haptic device, e.g., in a robot.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamori & Hasegawa as applied to claim 18, further in view of Karlen.
Yamamori further teaches the rotational shaft 15 of the motor is hollow (Fig.1), but does not teach and a cable for connecting the torque sensor to an external device is arranged inside the rotational shaft of the motor. Hasegawa does not remedy this.   
But, Karlen teaches an industrial robot having a roll joint 400 and pitch joint 402 (Fig.15), each motor comprising a hollow rotational shaft 484 where power and communication wires are strung from joint to joint through wire passage tubes 496 arranged inside the rotational shaft of the motor (c.18:14-27; Figs.15-17).  
Thus, it would have been obvious before the effective filing date to provide Yamamori & Hasegawa a cable for connecting the torque sensor to an external device is arranged inside the rotational shaft of the motor, since Karlen teaches a hollow shaft would have been desirable to string power and communication wires. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanioka & Kosaka, further in view of Park.
The combination, in particular Kosaka, necessarily includes a cable configured to connect the torque sensor 10 to an external device (controller) (not shown) since Kosaka teaches the rotational torque detected by the torque sensor is supplied to the controller (c.4:27-30), but does not teach “the rotational shaft of the motor is a hollow tube…, and the cable is inside the rotational shaft of the motor.”  Tanioka does not remedy this. 
But, Park teaches an industrial robot wherein the rotational shaft of the motor is hollow (i.e., center portion of rotor 112 has a perforated first hollow portion 114; c.5:60-62; Fig.5). Further, Park teaches cables of the first encoder 140 and the second encoder 150 may be wired inside the link connection means 160 to achieve a tidier appearance (c.7:54-55 & 61-64) and the link connection means is inserted inside the rotation shaft 113 (c.7:18-49). Thus, Park teaches a hollow rotational shaft of the motor, and a cable for connecting the torque sensor to an external device is arranged inside the rotational shaft of the motor.  
Thus, it would have been obvious before the effective filing date to modify Tanioka & Kosaka and configure the rotational shaft of the motor as a hollow tube, with a cable inside the rotational shaft of the motor, since Park teaches this would have provided wiring inside the link connection means which was tidier in appearance. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tanioka & Kosaka, further in view of Chuo.
In the combination, Kosaka necessarily includes a cable configured to connect the torque sensor 10 to an external device (controller) (not shown) since Kosaka teaches the rotational torque detected by the torque sensor is supplied to the controller (c.4:27-30), but does not teach “the rotational shaft of the motor is a hollow tube…, and the cable is inside the rotational shaft of the motor.”  Tanioka does not remedy this. 
But, Chuo teaches a motor incorporating a reducer 200 comprising a wave generator wherein the rotational shaft 22 of the motor is a hollow tube 222 and the cable 110 is inside the rotational shaft of the motor, to thereby allow electrical transmission to pass through the reducer 200 (Fig.3).
Thus, it would have been obvious before the effective filing date to modify Tanioka & Kosaka and configure the rotational shaft of the motor as a hollow tube, with a cable inside the rotational shaft of the motor, since Chuo teaches this would have allowed electrical transmission to pass through the reducer. 




Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record considered in the limited time available for search does not appear to teach the claimed actuator including, inter alia, a cylindrical rotor including “a support, the support includes a plane orthogonal to a direction of extension of the cylindrical rotor, the plane supports the rotational shaft of the motor, the reducer is nested in the cylindrical rotor on a first side of the cylindrical rotor with the support as a boundary, and the part of the main body is nested in the cylindrical rotor on a second side opposite to the first side with the support as the boundary.”
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2834